Opinion,
Mu. Chief Justice Paxson:
The appellant in this case is the widow of Robert Neely and she seeks to set aside the ante-nuptial contract between them upon the ground that it is in fraud of her rights as widow and was extorted from her unwillingly. At the time she married Robert Neely the latter was a widower of about sixty years of age, had been twice married, and had issue living by each wife. The appellant was a spinster over fifty years of age. She had an estate of $12,000; her husband had an estate several times larger. They were cousins, and after a short courtship entered into an engagement of marriage. A few days before the time appointed for the marriage, after *424the cards were out and a caterer engaged, Mr. Neely called upon his betrothed with an ante-nuptial contract, prepared by his attorney, in which he relinquished all claim upon her estate, and covenanted to give her six hundred dollars per annum after his death in full of all claim by her upon his estate. No disclosure appears to have been made by either as to the extent of his or her estate. The appellant objected to signing the paper, thought it was mean, and shed some tears. Mr. Neely was a keen, shrewd,’ firm, business man, and told her “ If you don’t sign it there will be no wedding.” Before the execution of the paper, however, he called in her nearest relatives, her uncle and two brothers; and the paper was fully read over and explained to her. One of her brothers was named as trustee in the contract. She does not appear to have asked any of them for advice. Several hours elapsed between the time Mr. Neely made known his wishes and the execution of the paper. She finally signed it. They lived together for some ten years, when her husband died, and by his will made a provision for the payment of the annuity of six hundred dollars, and left her in addition his mansion house and furniture so long as she desired to use it. The court below has found as a fact that there was neither actual nor constructive fraud in the execution of the contract.
It was held in Kline v. Kline, 57 Pa. 120, that the parties to an ante-nuptial contract were not like buyer and seller, dealing at arm’s length, but stood in a confidential relation calling for the exercise of the richest good faith, and while it might not be necessary to show affirmatively that there was a full disclosure of the property and circumstances of each, yet if the provision secured for the wife was unreasonably disproportionate to the means of the intended husband, it raised the presumption of designed concealment and threw upon him the burden of proof. This was reiterated in Kline’s Est., 64 Pa. 122; in Tiernan v. Binns, 92 Pa. 248; Bierer’s App., 92 Pa. 265, and several subsequent cases. It is the well settled law of this state. Shea’s App., 121 Pa. 302, is not in conflict with these cases. It appeared in that case, and it is so stated in the opinion of the court, that Mrs. Shea could neither read nor write, and there was no proof that the instrument was read or explained to her, and there was no affirmative proof that *425she had knowledge of the paper she signed almost immediately before the marriage was celebrated.
As before remarked neither party disclosed to the other the full extent of their means, at the time the contract was executed. That each knew the other had means is not disputed. In the absence of such disclosure, the law appears to be that if the provision by the husband for his future wife was unreasonably disproportioned to his means, it raises the presumption of designed concealment and throws the burden upon him to show that it was fair. This brings us at once to the question, was the provision for the wife unreasonable under the circumstances ?
Before I discuss the facts upon this point, I will refer to one or two of our recent cases. In Ludwig’s App., 101 Pa. 535, a widower, fifty-seven years of age, and a poor widow of sixty-three years, being about to marry, executed an ante-nuptial contract, whereby the latter, in consideration of “ one dollar, and of a comfortable support during life, and at her death a decent Christian burial,” relinquished all her rights in the former’s estate. The agreement recited that the intended husband owned “ certain lands and tenements, also personal property;” the person who drew the document explained its effect to the woman before execution, and stated that the intended husband “ had a large property,” but the extent or value thereof was not made known to her. In fact it amounted to over $14,000, and it was held that she was bound by the contract and for this reason was not allowed the widow’s exemption of $300. It was said in the opinion of the court: “ From a sentimental standpoint the provision for the widow would not seem generous. But a widower of fifty-seven with eleven children, seldom contracts a second marriage from mere sentiment. lie may have thought it was enough, in view of her age and position, to give her a comfortable home, a decent support during her life, and a Christian burial after her death. At any rate it is very clear she was of that opinion, and that is an end of the case.” In Smith’s App., 115 Pa. 319, the ante-nuptial contract gave the wife $1200 a year. His will gave her the income of $15,000 additional, but that is immaterial. The estate of the husband for distribution was $334,-543.83. In that case the appellant was a second wife, past *426middle age, and her husband was a widower, with children living by his first wife. We held that the disproportion of the provision for the wife to his means was not so great as to raise a presumption of fraud. There was no disclosure of the extent of the husband’s estate.
Was the provision which Mr. Neely made for his intended wife so disproportioned to his means as to create a presumption of fraud or intended concealment? That the appellant knew when she signed the paper that he was a man of large means is clear from the fact that she objected to it on the ground of its meanness. When we consider the question of the adequacy of the provision we must regard all the circumstances surrounding the case. This was a marriage between persons well advanced in years. The appellant was not the mother of his children, nor was she likely ever to bear him any. She had not in any way aided him to accumulate his fortune. She had $12,000 of her own, all of which he relinquished. In additon he gave her $600 per year during her life. What claim had this old woman, marrying this old man, to come in and take one third of his estate away from his children, and yet retain the whole of her own ? She would of course have had a legal claim had he married her without an ante-nuptial contract; but she had no claim which made it in- • equitable or unjust in him to insist upon the execution of the contract before the marriage. It would have been a wrong to his own blood if he had not made some such arrangement. It was not a liberal provision, but it was adequate. She retains all of her own estate, and has now in addition $600 per year, besides a comfortable furnished home. Surely her last condition is better than her first.
There is a marked distinction between this case and that of a young couple just entering upon the voyage of life. In the latter instance they grow up together; the wife is the mother of his children; she shares his burdens in his early struggles, and often by her thrift and economy materially aids him in the accumulation of his fortune. To cut off such a wife with a mere support during life would be as unjust as it would be ungenerous. But when a man in the decline of life, who has been twice a widower, and who has two sets of children, for the third time leads a woman to the altar, and an elderly woman *427at that, it is very different. In such case the wife reaps where site lias not sown, and if she is provided with a comfortable support after her husband’s death she lias no just cause of complaint. In any event, if she is dissatisfied she ought to refuse to sign the contract, and not accept its benefits during her husband’s life, and then seek to repudiate it after his death.
We need not consider the question of duress. She did not sign willingly; she was as thrifty a woman as he was a man, and did not resign the hope of acquiring a considerable estate to leave to her own blood without shedding a few tears: hut she was not coerced; she did not sign under legal duress.
I have not discussed the competency of Samuel M. McClure as a witness. His testimony, if competent, could not change the result.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.
Me. Justice Sterbett dissents: